 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE
 7 GABRIEL ECKARD,

 8                                  Plaintiff,              Case No. 2:18-cv-00898-RAJ

 9          v.                                              SECOND ORDER DENYING
                                                            MOTION TO APPOINT COUNSEL
10 JEFF STRINGHAM, et al.,

11                                 Defendants.

12
            Plaintiff Gabriel Eckard, proceeding pro se and in forma pauperis, is a former
13
     Washington Department of Corrections (DOC) inmate who has filed a 42 U.S.C. § 1983 civil
14
     rights action against several DOC officials and employees. Dkt. 7. Plaintiff has filed a second
15
     motion for appointment of Counsel. Dkt. 34. For the following reasons, the Court DENIES his
16
     motion.
17
            There is no right to counsel in a civil action. See Campbell v. Burt, 141 F.3d 927, 931
18
     (9th Cir. 1998). Counsel is appointed under 28 U.S.C. § 1915(e)(1), only under “exceptional
19
     circumstances.” Agyeman v. Corrections Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004).
20
     Plaintiff requests appointment for counsel claiming he cannot afford to hire counsel, his
21
     detention greatly limits his ability to litigate, the issues involved are complex and will require
22
     significant research and investigation, he has limited access to the law library and limited
23



     SECOND ORDER DENYING MOTION TO APPOINT COUNSEL - 1
 1 knowledge of the law, he has mental health issues and needs more time to respond to motions

 2 filed by defendant. Plaintiff fails to show there are “exceptional circumstances” to appoint

 3 counsel. His complaint, the instant motion, and other motions he has filed demonstrate his ability

 4 to articulate his claims pro se in light of the complexity of the legal issues involved. Plaintiff’s

 5 claimed limitations has not impaired his ability to articulate his claims thus far and his

 6 complaints regarding limited access to the law library and limited knowledge of the law are not

 7 exceptional circumstances as he fails to show how this places him in a position any different

 8 from other pro se prisoner plaintiffs. The Court also notes that since filing this complaint

 9 plaintiff has filed eight other complaints in this court. His pro se status is not a barrier.

10          This is not a complex case. It involves whether defendants failed to properly respond to

11 plaintiff’s request for outside yard and cleaning supplies. Dkt. 7. The Court accordingly

12 DENIES the motion (Dkt. 34). The Clerk shall provide a copy of this Order to plaintiff and

13 counsel for defendants.

14          DATED this 14th day of March, 2019.

15

16

17
                                                            A
                                                            BRIAN A. TSUCHIDA
                                                            Chief United States Magistrate Judge
18

19

20

21

22

23



     SECOND ORDER DENYING MOTION TO APPOINT COUNSEL - 2
